Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 10/29/2021. 
Claims 1-20, 22-34 are amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-5, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 9,521,583 B2) in view of Yiu et al. (US 2014/0094185 A1).

Regarding claims 1, 24, Tian discloses a method, performed in an access node, for controlling radio channel deployment in an un-licensed spectrum or a non-transitory computer readable storage medium, having stored thereon a computer program which, when executed in an access node, causes the access node to execute the method, the method comprising:
determining unlicensed carrier intrinsic cell channel load for an unlicensed carrier in a cell served by the access node based on one or more predetermined channel load indicators (see fig. 1, 103, discloses determining load of current AP as intrinsic cell channel load, see also col. 2, lines 1-7, see also, col. 5, lines 30-34); 
obtaining neighbor cell channel load information from one or more neighboring access nodes, the neighbor cell channel load information comprising unlicensed carrier channel load in respective neighbor cells to the cell served by the access node based on the one or more 
initiating at least one channel deployment operation based on an outcome of one or more comparative operations comprising the determined unlicensed carrier intrinsic cell channel load and/or the obtained neighbor cell channel load information (see fig. 1, s104-S113, discloses load balancing based on overload condition of AP1, see also col. 5, lines 35-64); 
transmitting, from the access node, the intrinsic cell channel load on the unlicensed carrier (see col. 2, lines 1-26, discloses packaging load information into the beacon frame which is broadcasted, thereby each AP including AP1 transmits the beacon frame including load information). 
Although, Tian discloses transmitting, from the access node, load information on the unlicensed carrier, it fails to disclose transmitting the neighbor cell channel load information. 
Yiu discloses an access node configured to obtain one or more load information from one or more neighboring nodes and is further configured to broadcast those neighbor load information (par. 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting by the access node, the neighbor cell channel load information as described by Yiu. 
The motivation for doing so would be to distribute loading information, such that the network node can build the loading database which would allow them to perform a more efficient load balancing. 



Regarding claim 2, Tian discloses the method wherein the channel deployment operation is one or both of a mobility control operation and a load balancing operation (see abstract, discloses at least load balancing).

Regarding claim 4, Tian discloses the method wherein the step of obtaining comprises: selecting one or more neighboring access nodes; transmitting, to the selected one or more neighboring access nodes, a request for neighbor cell channel load information (see col. 2, lines 4-7); and receiving neighbor cell channel load information comprising unlicensed carrier channel load based on the one or more predetermined channel load indicators (see col. 2, lines 1-26).

Regarding claim 5, Tian discloses the method further comprising storing the obtained neighbor cell channel load information (see col. 5, lines 43-64, discloses storing in the beacon, or discloses sorting the beacons which inherently has to be stored). 

Regarding claims 26, 28, 29, Tian discloses a method, a non-transitory computer readable storage medium, having stored thereon a computer program which, when executed in a network 
communication circuitry arranged for network node communication (see fig. 3, 302, discloses transmission/reception module); and processing circuitry arranged for:
receiving, from an access node, a request to determine unlicensed carrier channel load based on one or more channel load indicators (see col. 2, lines 4-7); 
determining unlicensed carrier channel load in a cell served by the network node based on the one or more channel load indicators (see col. 2, lines 1-26); 
sending information comprising the determined unlicensed carrier channel load to the requesting access node (see col. 2, lines 1-26); 
transmitting, from the network node, intrinsic cell channel load on an unlicensed carrier (see col. 2, lines 1-26, discloses packaging load information into the beacon frame which is broadcasted, thereby each AP including AP1 transmits the beacon frame including load information). 
Although, Tian discloses transmitting, from the network node, load information on the unlicensed carrier, it fails to disclose transmitting neighbor cell channel load information wherein the neighbor cell channel load information comprises unlicensed carrier channel load in respective neighbor cells to a cell served by the network node.
Yiu discloses an access node configured to obtain one or more load information from one or more neighboring nodes and is further configured to broadcast those neighbor load information, wherein the neighbor cell channel load information comprises unlicensed carrier channel load in respective neighbor cells to a cell served by the network node (par. 0042).

The motivation for doing so would be to distribute loading information, such that the network node can build the loading database which would allow them to perform a more efficient load balancing. 

Regarding claim 27, the combination of Tian and Yiu discloses the method wherein the network node is an access node having a neighbor relationship to the requesting access node (see Yiu at par. 0042, discloses neighboring relationship).

Claims 9, 11, 12, 13, 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 1 above, and further in view of Damnjanovic et al. (US 10,212,636 B2). 

Regarding claim 9, Damnjanovic discloses the method further comprising the determining of a measurement interval for specified one or more channel load indicators (col. 4, lines 17-28).

Regarding claim 11, Tian fails to disclose but Damnjanovic discloses the method wherein the one or more channel load indicators comprise channel utilization from interfering transmissions calculated as a ratio of time where the measured received signal strength, RSS, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include channel utilization as described by Damnjanovic. 
The motivation for doing so would be to allow resolving interference. 

Regarding claim 12, the combination of Tian, Yiu and Damnjanovic discloses the method wherein the one or more channel load indicators comprise at least one of a Discovery Signal, DRS, contention delay, a non-DRS contention delay, a DRS outage, and a Physical Resource Block, PRB, usage (see Damnjanovic at col. 4, lines 17-28, discloses indicator to be at least DRS).

Regarding claim 13, the combination of Tian, Yiu and Damnjanovic discloses the method, wherein the one or more comparative operations are performed for respective channel load indicators (Damnjanovic at abstract and col. 16, lines 48-col. 17, line 8, discloses determining to handover based on the comparison of the loads/measurements).

Regarding claim 18, the combination of Tian, Yiu and Damnjanovic discloses the method wherein the initiating of at least one channel deployment operation comprises: selecting one or more neighboring access nodes for the channel deployment operation (see Damnjanovic at col. 16, lines 63- col. 17, line 8, discloses selecting a second node); and initiating handover of at least one wireless device connection to the selected neighboring access node (see Damnjanovic at col. 16, lines 63- col. 17, line 8, discloses performing handover).

Regarding claim 23, the combination of Tian, Yiu and Damnjanovic discloses the method further comprising: receiving one or more channel quality measurement reports from respective wireless devices (see Damnjanovic at fig. 6, 645); and performing one or more comparative operations in response to receipt of the received one or more channel quality measurement reports using the stored neighbor cell channel load information (see Damnjanovic at fig. 6, 650 and col. 16, lines 63-col. 17, line 8, see also col. 3, lines 42-60, discloses comparing the signal strength of the second BS or neighbor cell with threshold).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 1 above, and further in view of Huawei (Huawei et al. R1-155068, UE support of carrier selection for LAA, dated 09/26/2015, cited in IDS).

Regarding claim 3, Tian fails to disclose but Huawei discloses the method wherein the channel deployment operation is a configuration of a secondary carrier (see section 2 at pages 1-2, describes selection/switching Scell based on loading, figure 1, particularly discloses configuration and activation of CCs).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the configuration of a secondary carrier as described by Huawei such that performance gains for LAA can be achieved (section 1, page 1 par. 1). 


Claims 6, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 5 above, and further in view of Vajapeyam et al. (US 2016/0338118 A1). 

Regarding claim 6, Tian fails to disclose but Vajapeyam discloses the method wherein the obtained neighbor cell channel load information is stored as a weighted average value or as a maximum value within a given time period (par. 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include storing the obtained neighbor cell channel load information as weighted average value as described by Vajapeyam. 
The motivation for doing so would be to allow making decision based on smoothed average rather than instantaneous spikes as it would create erratic switching of cells. 

Regarding claim 14, Damnjanovic fails to disclose but Vajapeyam discloses the method, wherein the one or more comparative operations are performed for a weighted average of channel load indicators (par. 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the one or more comparative operations are performed for a weighted average of channel load indicators as described by Vajapeyam.
The motivation for doing so would be to allow making decision based on smoothed average rather than instantaneous spikes as it would create erratic switching of cells. 


Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify to include adjusting a DMTC configuration based on channel load information as described by Vajapeyam. 
The motivation for doing so would be to allow configuration of measurement settings. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 1 above, and further in view of Henderson et al. (US 2015/0103657 A1). 

	Regarding claim 7, Tian fails to disclose but Henderson discloses the method further comprising time stamping the determined unlicensed carrier intrinsic cell channel load the neighbor cell channel load information and/or the obtained neighbor cell channel load information (par. 0036).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include time stamping the determined cell channel load or the neighbor channel load information to allow determining when the possible load condition occurred. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 1 above, and further in view of Hu et al. (US 2017/0222774 A1).

Regarding claim 8, Tian fails to disclose but Hu (US 2017/0222774 A1) discloses  the method further comprising determining a periodicity for obtaining the neighbor cell channel load information or a trigger to obtain the neighbor cell channel load information (see par. 0059).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining periodicity such that reporting signaling can be properly managed. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 1 above, and further in view of Lei et al. (US 8446899 B2).

Regarding claim 10, Tian fails to disclose but Lei discloses the method wherein the one or more channel load indicators comprise channel utilization within the intrinsic cell calculated as a ratio of actually used shared carriers versus maximum shared carriers available to the cell (see col. 15, lines 34-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the one or more channel load indicators comprise channel utilization within the intrinsic cell calculated as a ratio of actually used shared carriers versus maximum shared carriers available to the cell as described by Lei. 
The motivation for doing so would be to allow determining the best possible channel based on channel utilization. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu and Damnjanovic as applied to claim 13 above, and further in view of Vajapeyam.

Regarding claim 15, the combination of Tian, Yiu and Damnjanovic discloses the method wherein the one or more comparative operations comprise a comparison of determined intrinsic cell channel load and neighbor cell channel load information for the respective channel load indicator (Damnjanovic: abstract and col. 16, lines 48-col. 17, line 8, discloses determining to handover based on the comparison of the loads/measurements).
Damnjanovic fails to disclose but Vajapeyam discloses the method, wherein the one or more comparative operations are performed for a weighted average of channel load indicators (par. 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the one or more comparative operations are performed for a weighted average of channel load indicators as described by Vajapeyam.
The motivation for doing so would be to allow making decision based on smoothed average rather than instantaneous spikes as it would create erratic switching of cells. 

Regarding claim 16, the combination of Tian, Yiu and Damnjanovic fails to disclose but Vajapeyam discloses the method wherein the one or more comparative operations comprise performing a first comparison of determined intrinsic cell channel load to one or more threshold values, wherein the one or more threshold values represent the respective channel load indicators or the weighted average of the channel load indicators (Damnjanovic: see par. 0046, 0072, discloses comparing the metric with a threshold); and a second comparison of the neighbor cell channel load information to the one or more threshold values (Damnjanovic: par. 0046, 0072, discloses performing the comparison for configured scell and candidate SCCs).

The motivation for doing so would be to determine the channel occupancy to determine the best possible candidate. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu,  Damnjanovic and Vajapeyam as applied to claim 16 above, and further in view of Li et al. (US 10,098,003).

Regarding claim 17, Tian fails to disclose but Li discloses the method further comprising to determine determining the one or more threshold values based on a set of threshold related rules (see col. 9, line 56-col. 10, line 9, discloses various configuration of threshold, in other words, the threshold used is determined based on various rules, such as absolute vs average).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determine determining the one or more threshold values based on a set of threshold related rules as described by Li. 
The motivation for doing so would be to allow flexibility for configuring various other threshold based on statistical value. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 1 above, and further in view of Burbidge et al. (US 2010/0317315 A1).


Tian fails to disclose but Burbidge discloses initiating connection release of at least one wireless device and redirect to the selected neighboring access node (see par. 0051).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include connection release with redirection as described by Burbidge to allow migrating the UE to the target cell. 
The motivation for doing so would be to allow migrating the UE using a connection release with redirection. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Yiu as applied to claim 1 above, and further in view of Chincholi et al. (US 2013/0322279 A1).

Regarding claim 20, Tian fails to disclose but Chincholi discloses the method wherein the initiating of at least one channel deployment operation further comprises at least one of:  adjusting measurement configurations associated with the one or more neighboring access nodes; and adjusting cell reselection configurations (see at least fig. 14, 1440, discloses reconfiguring measurement gap, i.e. measurement configuration).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include adjusting measurement configuration associated with the one or more neighboring access nodes as described by Chincholi. 
The motivation for doing so would be to allow seamless handover procedure. 
Claims 30, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ven Der Velde et al. (US 2014/0295843 A1) in view of Tian or Damnjanovic. 

Regarding claims 30, 33, 34, Van Der Velde discloses a method performed in a wireless device or a non-transitory computer readable storage medium, having stored thereon a computer program which, when executed in a wireless device, causes the wireless device to execute the method or wireless device configured for controlling radio channel deployment in an unlicensed spectrum, the wireless device or the method comprising:
radio circuitry arranged for wireless device communication (par. 0003);
processing circuit arranged for:
receiving, from a serving access node, neighbor cell channel load information comprising unlicensed carrier channel load in respective neighbor cells to the cell served by the serving access node, wherein the unlicensed carrier channel load is determined based on the one or more predetermined channel load indicators (see fig. 2, par. 0055-0057, discloses UE receiving WLAN load from AP as neighboring node via eNB); and
selecting a mobility target based on based on received intrinsic channel load and neighbor cell channel load information (see par. 0057, discloses load balancing).
Van Der Velde fails to disclose but Tian discloses receiving, from a serving access node, an intrinsic cell channel load determined for an unlicensed carrier in a cell served by the serving access node, wherein the intrinsic cell channel load is determined based on one or more predetermined channel load indicators (see col. 2, lines 1-11, discloses broadcasting of WLAN loading information). 

The motivation for doing so would be to allow determining a cell with least amount of load that the UE should be handed off to. 
Alternatively, Examiner also notes that Damnjanovic discloses for example exchanging loading information for unlicensed cell between base stations, including that of neighboring cell (see fig. 6). The loading information for example aid in determining if load balancing shall be carried or not. See Id. However, Damnjanovic does not disclose receiving from a serving access node the loading information. 
Van der Velde further discloses that when a decision of loading is to be performed by the UE, the loading information is sent to the UE such, that it can decide load balancing (see fig. 2, par. 0056, discloses network assisted load balancing).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving intrinsic and neighbor channel load information for an unlicensed carrier such that a UE can decide which cell to select. 
The motivation for doing so would be to allow determining a cell with least amount of load that the UE should be handed off to. 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Velde as applied to claim 30 above, and further in view of Damnjanovic.


selecting one or more neighboring cells in which to perform channel quality measurement based on the received channel load information (see col. 16, lines 48-col. 17, line 8, discloses list of neighboring cells, i.e. selecting one or more neighboring cells and performing measurements); and
determining channel quality parameters based on the channel quality measurements (see col. 16, lines 48- col. 17, line 8, discloses that based on measurement, the report is generated with various parameters such as load information, PD range or list, etc).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining channel quality parameters as described by Damnjanovic. 
The motivation for doing so would be to determine the channel characteristics to determine if the UE can communicate with the desired node. 

Regarding claim 32, Tian, Van der Velde and Damnjanovic discloses the method further comprising:
transmitting a measurement report comprising the determined channel quality parameters to a receiving access node (Damnjanovic: col. 16, lines 48- col. 17, line 8, discloses exchange of load information).

Response to Arguments
Applicant’s arguments with respect to claims 1-20, 22-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466